Citation Nr: 0215876	
Decision Date: 11/06/02    Archive Date: 11/14/02	

DOCKET NO.  01-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of gastroenteritis and esophagitis, status post 
vagotomy, and Nissen fundoplication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from January 1989 to October 
1992.  

In August 2001, the Board of Veterans Appeals (Board) 
remanded the case to the RO for further development.  The 
case was returned to the Board in October 2002.  

In its August 2001 remand, the Board requested that the RO 
review the claims file and ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA) be completed.  In this regard, the RO sent 
the veteran a letter dated later that month, informing him of 
the VCAA.  As indicated by the veteran's accredited 
representative in his October 2002 presentation, the letter 
was "generalized" in nature and did not comply with the 
remand instructions.  The Board agrees with this assertion by 
the representative.  The RO was asked to contact the veteran 
and request that he provide a history of his recent 
employment, especially since January 2000.  The RO was also 
to request that the veteran provide the names, addresses, and 
approximate dates of treatment or examination, for all health 
care providers who might possess additional records relevant 
to his service-connected gastrointestinal disorder.  Specific 
mention was made of laboratory testing performed in 
conjunction with a VA examination of the veteran in March 
2000 and the results of any testing recommended in August 
2000 by P. J. R., M.D.  Further, when the foregoing actions 
had been completed, the RO was to schedule the veteran for a 
gastrointestinal examination to determine the current nature 
and extent of his service-connected residuals of 
gastroenteritis and esophagitis, status post vagotomy, and 
Nissen fundoplication.  For some reason, none of this was 
done.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the United States Court of Appeals for 
Veterans Claims (Court) held that "where...the remand orders of 
the Board...are not complied with, the Board itself errs in 
failing to ensure compliance."  Id.

In view of the foregoing, the case is REMANDED for the 
following:

1. The RO should contact the veteran and 
request that he provide a history of his 
recent employment, particularly since 
January 2000.  This should include, but 
not be limited to, the names and 
addresses of his current employer, if 
any, and of any former employers.  After 
obtaining any necessary authorization 
from the veteran, the RO should contact 
those individuals and request copies of 
all documents associated with time lost 
or other job-related problems associated 
with the veteran's service-connected 
gastrointestinal disorder.  Failures to 
respond or negative replies to any 
request should be noted in writing and be 
associated with the claims folder.  

2.  The RO should also ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment from all 
health care providers from whom he may 
have received treatment for his 
gastrointestinal symptomatology in the 
recent past.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers indicated.  This should include 
the results of laboratory testing 
performed in conjunction with examination 
of the veteran in March 2000 at the VA 
Medical Center in Cleveland, Ohio.

3.  Thereafter, the RO should schedule 
the veteran for an examination by a 
health care professional familiar with 
gastrointestinal disorders for the 
purpose of determining the current nature 
and extent of the veteran's service-
connected gastrointestinal disorder.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiner for review 
and this should be noted by the examiner.  
The examiner should express an opinion as 
to whether, based on the record, there 
has been any time frame since the date of 
the grant of service connection, January 
10, 2000, that it can be determined 
whether the disorder manifested any 
symptomatology indicative of more than 
infrequent episodes of epigastric 
distress with characteristic mild 
circulatory symptoms or continuous mild 
manifestations in accordance with the 
provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2001).

4.  After ensuring that the requested 
development has been completed, and that 
the requirements of the VCAA and its 
implementing regulations have been 
complied with, the RO should readjudicate 
the veteran's claim.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  The case should then be 
returned to the Board, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action unless otherwise notified.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




